DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 3/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent #10,117,975 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 17, none of the prior art of record presents an obvious combination having all of the limitations of a portable wound treatment device comprising: a housing comprising an exterior wall enclosing a device interior, and a user interface panel arranged in the wall; an oxygen supply connector panel coupled to the  exterior wall and including at least one oxygen supply fitting extending through the wall, the oxygen supply fitting configured to couple oxygen provided by an external oxygen source into the device interior; a wound treatment connector panel coupled to the exterior wall and including positive and negative pressure fittings, the positive pressure fitting configured to couple oxygen under positive pressure from the device interior to an external wound dressing, and the negative pressure fitting configured to apply a negative pressure from the device to the external wound dressing and to extract wound exudate from the external wound dressing into the device; a wound exudate connector panel coupled to the exterior wall and including positive and negative exudate fittings extending through the wall, the positive exudate fitting configured to couple wound exudate from the negative pressure fitting to an exudate container, and the negative exudate fitting configured to provide a negative pressure to the exudate container; a positive pressure pump disposed in the device interior and coupled to the positive pressure fitting, the positive pressure pump effective to provide oxygen under 
Claims 18-22 depend from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783